Order entered December 2, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00340-CR

                       JANINE JOYCE CHARBONEAU, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-80751-2012

                                         ORDER
       The Court DENIES appellant’s November 26, 2013 amended motion to “motion to

compel copies of the reporter’s true and correct audio tapes of Danny Davis’ Trial Testimony,

Erin Shults, DVM’s Testimony, and the Reading of the Verdict and Sentence.”


                                                    /s/   LANA MYERS
                                                          JUSTICE